Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

Applicant's amendment to the claims filed July 19th, 2021 has been fully considered. In light of Applicant's amendment and Affidavit, claims 24-25, 30-33, 39, and 41-42 are allowed and renumbered to claims 1-9.

Given that applicant has filed an Affidavit demonstrating that treatment of follicular lymphoma patients with Apilimod resulted in partial response and/or complete response and increased survival, and given that applicant has demonstrated unexpected results with respect to the prior art Bertin et al., the 103(a) rejection of claims 24-37 and 39-40 over Bertin et al. (WO 2006/128129) is hereby withdrawn.  


Given that applicant has amended the claims to now recite treatment of follicular lymphoma and given that Applicant has provided an Affidavit demonstrated unexpected results in follicular lymphoma patients when Apilimod is administered, the 112(a) rejection over claims 24-26 and 28-40 is now moot.  Consequently, the 112(a) rejection over claims 24-26 and 28-40 is hereby withdrawn.  



		Given that applicant has filed a terminal disclaimer (TD) on 07/19/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patent application 10/179,135, the Obviousness Double Patenting (ODP) rejection is now moot.  The terminal disclaimer has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The following is an examiner's statement of reasons for allowance: Claims 24-25, 30-33, 39, and 41-42 are drawn to a method for treating follicular lymphoma in a human subject in need thereof, the method comprising administering a pharmaceutical composition comprising apilimod, or a pharmaceutically acceptable salt thereof, to the subject in a therapeutically effective amount. There is no prior art disclosing the applicant's method of treatment, particularly treating follicular lymphoma by administering apilimod or a pharmaceutically acceptable salt thereof.  Moreover, Applicant has demonstrated unexpected results in the use of Apilimod in treating follicular lymphoma patients wherein administration of Apilimod resulted in increased survival and in either complete or partial response (see Affidavit filed on 7/19/21).  
Since the present claims require the use of Apilimod in treating follicular lymphoma, and no prior art anticipates or renders obvious the particular method of claim 24, claims 24-25, 30-33, 39, and 41-42 are therefore allowable.

Statement of Reasons for Allowance.”
Conclusion
Claims 24-25, 30-33, 39, and 41-42 (renumbered 1-9) are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-
270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone
number for the organization where this application or proceeding is assigned is 571-
273-8300.

Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
10/21/2021